DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Status of Claims
Applicant's arguments, filed 11/29/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/29/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 4, 12, 13 and 20.
Applicants have left claims 2, 5-9, 11, 15-19, 21, and 22 as originally filed/previously presented.
Applicants have canceled claims 3, 10, and 14. 
Claims 1, 2, 4-9, 11-13 and 15-22 are the current claims hereby under examination.
Claim Objections – Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claim 13 is objected to because of the following informalities:
Regarding Claim 13, line 7 currently reads “… comprising glucose oxidase oxidase …”, and it appears “oxidase” is repeated twice. 
Response to Arguments
Applicant’s arguments, see Page 7 of Remarks, filed 11/29/2021, with respect to Claim 12 have been fully considered and are persuasive.  The claim objection of claim 12 has been withdrawn. 
Claim Rejections - 35 USC § 112 – Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 4, 
Regarding Claim 11, the claim currently depends from cancelled claim 10. It appears that claim 11 should depend from claim 1. For the purposes of examination, Claim 11 is being treated as depending from Claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
In the previous claims, filed 06/03/2021, Claim 4 depended from Claim 3, which was canceled. However, Applicants have further amended Claim 4 in the current claim set to depend from Claim 4. 
Claim Rejections - 35 USC § 103 – Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-13, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (Pub. No. US 2011/0042237), hereinafter referred to as Fukuda, in view of Yang et al. (Pub. No. US 2012/0190950), hereinafter referred to as Yang.
The claims are generally directed towards an electrochemical analyte sensor comprising: a base layer; a working electrode including an arrangement of pillars defining one or more channels between the pillars; and a multilayer analyte sensor stack operably coupled to the arrangement of pillars, comprising: (a) an analyte sensing layer including an enzyme comprising glucose oxidase at least partially disposed in the channels in spaces between the pillars, the glucose oxidase catalyzing a reaction between glucose and oxygen to form a byproduct comprising hydrogen peroxide, and the hydrogen peroxide detectably altering an electrical current at the working electrode; and (b) an analyte modulating layer disposed over the analyte 
Regarding Claim 1, Fukuda discloses an electrochemical analyte sensor (Abstract, “electrochemical sensor”) comprising: 
a base layer (Fig. 15, element 3, “electrode substrate”); 
a working electrode (Fig. 14, “electron micrograph”, the working elements of the electron micrograph being the pillars, 51) including an arrangement of pillars (Fig. 14, elements 51 and para. [0170], “plurality of cylindrical pillars 51 formed on the base 50 so as to protrude, each having a platinum thin film formed on its surface”) defining one or more channels between the pillars (Fig. 14, there are one or more channels between the pillars 51); and 
a multilayer analyte sensor stack operably coupled to the arrangement of pillars (Fig. 4), comprising: 
(a) an analyte sensing layer including an enzyme (para. [0085], “a sensor substance for generating a current that can be measured with each of the working electrodes 20 by an interaction with the analyte can be immobilized on the protrusion portions and base 50 … for example an enzyme recognizing the analyte”) at least partially disposed in the channels in spaces between the pillars (para. [0085], “… immobilized on the protrusion portions and base of the working electrode”, the base being between the channels of the pillars); and 

However, Fukuda does not explicitly disclose the enzyme of the analyte sensing layer is glucose oxidase, the glucose oxidase catalyzing a reaction between glucose and oxygen to form a byproduct comprising hydrogen peroxide, and the hydrogen peroxide detectably altering an electrical current at the working electrode; and the analyte modulating layer facilitates the diffusion of the glucose from an external environment through a thickness of the analyte modulating layer to the analyte sensing layer.
Yang teaches of an amperometric analyte sensor apparatus comprising a base layer, a conductive layer disposed on the base layer and comprising a working electrode, an analyte sensing layer disposed over the conductive layer, and an analyte modulating layer disposed over the analyte sensing layer (para. [0010], and Fig. 2A, elements 102, 104, 110, and 112). Yang further teaches the analyte sensing layer comprising glucose oxidase, the glucose oxidase catalyzing a reaction between glucose and oxygen to form hydrogen peroxide as a byproduct, and the hydrogen peroxide altering an electrical current at the working electrode (Fig. 1, and para. [0098], “analyte sensing layer comprising an enzyme … glucose oxidase … in an illustrative embodiment, an oxidoreductase enzyme such as glucose oxidase in the analyte sensing layer reacts with glucose to produce hydrogen peroxide, a compound then modulates a current at an electrode”). Yang further teaches that the analyte modulating layer facilitates the diffusion of the glucose from an external environment (para. [0073], “modulate the diffusion of molecules such as glucose through the sensor layers”). Yang further teaches that the modulation is 
Fukuda further discloses wherein the arrangement of pillars (Fig. 5, Fig. 7, and Fig. 9), comprises a pattern of pillars such that the channels distribute a liquid throughout the working electrode (Fig. 21B and 22B show how the pillars distribute and allow the flow of the liquid through the electrode, and para. [0206]) and confine a molecule so that the molecule being sensed is consumed completely in the reaction (Fig. 20, flat vs diameter of 10 micrometers, micro pillars with a smaller diameter trap the fluid to be consumed completely in a reaction 
However, modified Fukuda does not explicitly disclose wherein the channels distribute oxygen, confine glucose oxidase so that the electrical current is proportional to a concentration of the glucose when sensing the glucose under conditions where the oxygen is a limiting reagent in the reaction. 
Yang further teaches that with respect to glucose sensors, the hydrogen peroxide produced in the glucose oxidase reaction diffuses to an electrode to produce a current that is proportional to the glucose concentration (para. [0117]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pillar electrode disclosed by Fukuda with the teachings of Yang to use glucose oxidase in the analyte sensing layer instead of sensing ascorbic acid as disclosed by Fukuda. Sensing glucose using the same pillar structure as Fukuda would yield the predictable results of trapping and containing the substances within the blood sample (glucose, oxygen, etc.) and allowing the concentration of glucose to be completely consumed in a reaction in order to obtain an accurate electrical current that is proportional to the amount of glucose within the blood sample that is tested, as shown by Fukuda with ascorbic acid (Fig. 20, and para. [0202-0204]). Fukuda discloses that the structure of the pillars when sensing allows for an analyte to be sensed in a trace amount and more reliably quantified (para. [0013]). 
Regarding Claim 2, modified Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the channels increase a number of diffusion directions for the hydrogen peroxide such that diffusion of the hydrogen peroxide to the analyte modulation layer is 
Regarding Claim 4, modified Fukuda discloses the electrochemical analyte sensor of claim 1.
However, modified Fukuda does not explicitly disclose wherein: the analyte modulation layer facilitates diffusion of the oxygen from an external environment to the analyte sensing layer.
Yang further teaches of an analyte modulation layer that operates to modulate the diffusion of one or more analytes (para. [0116]). For example, it can facilitate the diffusion of other types of molecules through the constituent, like oxygen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte modulating layer to further allow the diffusion of a molecule like oxygen. Using the known technique of an analyte modulating layer that facilitates the diffusion of oxygen would improve the electrochemical sensor disclosed by Fukuda for a glucose sensor apparatus.  Allowing for oxygen to diffuse to the analyte sensing layer allows for glucose oxidase and oxygen to react to form hydrogen peroxide to detect the concentration of glucose within the fluid sample (para. [0098]).
Regarding Claim 5, modified Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars have a diameter in a range of 0.001-1000 micrometers, a height in a range of 0.001-1000 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, the range of 1 to 300 micrometers” and para. [0072], “the height of the portions can be set to fall within, for example, the range of 10 to 300 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an extent that the solution can flow between the protrusions”), and a spacing in a range of 0.001-1000 micrometers (Fig. 18, the pillar interval in an example is shown as 30, 20 and 10 micrometers apart).
Regarding Claim 6, modified Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars have a diameter in a range of 10-15 micrometers, a height in a range of 10-15 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, 10 to 30 micrometers” and para. [0072], “the height of the protrusions can be set to fall within the range of 10 to 50 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an extent that the solution can flow between the protrusions”), and a spacing in a range of 10-15 micrometers (Fig. 18, the pillar interval in an example is shown as 30, 20 and 10 micrometers apart).
Regarding Claim 7, modified Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars have a diameter in a range of 5-25 micrometers, a height in a range of 5-25 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, 10 to 30 micrometers” and para. [0072], “the height of the protrusions can be set to fall within the range of 10 to 50 micrometers and the interval between the adjacent protrusion 
Regarding Claim 8, modified Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars are arranged in a hexagonal pattern (Fig. 5, pillars 51 are arranged in a hexagonal pattern).
Regarding Claim 9, modified Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars are arranged in a serpentine pattern (Fig. 7, pillars 51b are arranged in a serpentine pattern).
Regarding Claim 11, modified Fukuda discloses the electrochemical analyte sensor of claim 10, wherein the analyte modulation layer is disposed directly on top of the pillars (para. [0088], “a mediating layer containing the mediator can be formed on the surface of each of the protrusion portions”).
Regarding Claim 12, modified Fukuda discloses the electrochemical analyte sensor of claim 1, wherein the pillars include a metal composition comprising at least one metal selected from platinum, gold, silver, copper, titanium, chromium, and iridium (Fig. 4, element 52, “electrode thin film” and para. [0080], “the electrode thin film 52 formed of an electrode material is formed on the surface of each of the protrusion portions 51 by vapor deposition of gold or platinum”).
Regarding Claim 13, Fukuda discloses a method of making an electrochemical analyte sensor (Abstract, “electrochemical sensor”), comprising: 
providing a base layer (Fig. 15, element 3, “electrode substrate”); -3- 

forming an analyte sensing layer operably coupled to the arrangement of the pillars, the analyte sensing layer including an enzyme (para. [0085], “a sensor substance for generating a current that can measured with each of the working electrodes 20 by an interaction with the analyte can be immobilized on the protrusion portions and base 50 … for example an enzyme recognizing the analyte”), at least partially disposed in the channels in spaces between the pillars (para. [0085], “… immobilized on the protrusion portions and base of the working electrode”, the base being between the channels of the pillars), 
forming an analyte modulating layer over the analyte sensing layer (para. [0088], “an electron acceptor (mediator) that mediates the exchange of electrons between the sensor substance and the electrode can also be used”); and
so that the electrochemical analyte sensor is made (para. [0089], “high-sensitivity biosensor device”).
However, Fukuda does not explicitly disclose the enzyme of the analyte sensing layer is glucose oxidase, the glucose oxidase catalyzing a reaction between glucose and oxygen to form a byproduct comprising hydrogen peroxide, and the hydrogen peroxide detectably altering an electrical current at the working electrode; and wherein the analyte modulating layer facilitates the diffusion of the glucose through a thickness of the analyte modulating layer from an external environment to the analyte sensing layer. 

Fukuda further discloses wherein the arrangement of pillars (Fig. 5, Fig. 7, and Fig. 9), comprises a pattern of pillars such that the channels distribute a liquid throughout the working electrode (Fig. 21B and 22B show how the pillars distribute and allow the flow of the liquid through the electrode, and para. [0206]) and confine a molecule so that the molecule being sensed is consumed completely in the reaction (Fig. 20, flat vs diameter of 10 micrometers, micro pillars with a smaller diameter trap the fluid to be consumed completely in a reaction versus a flat electrode where the concentration of ascorbic acid is being unconsumed at the end of the electrode, and para. [0202-0204]).
However, modified Fukuda does not explicitly disclose wherein: the arrangement of pillars comprises a pattern of pillars such that the channels distribute oxygen throughout the working electrode and confine the glucose oxidase so that the electrical current is proportional to a concentration of the glucose when sensing the glucose under conditions where the oxygen is a limiting reagent in the reaction.
Yang further teaches that with respect to glucose sensors, the hydrogen peroxide produced in the glucose oxidase reaction diffuses to an electrode to produce a current that is 
Regarding Claim 15, modified Fukuda discloses the method of claim 13, further comprising forming the pillars having a diameter in a range of 0.001-1000 micrometers, a height in a range of 0.001-1000 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, the range of 1 to 300 micrometers” and para. [0072], “the height of the portions can be set to fall within, for example, the range of 10 to 300 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an extent that the solution can flow between the protrusions”), and a spacing in a range of 0.001-1000 micrometers (Fig. 18, the pillar interval in an example is shown as 30, 20 and 10 micrometers apart).
Regarding Claim 16, modified Fukuda discloses the method of claim 13, further comprising forming the pillars having a diameter in a range of 10-15 micrometers, a height in a 
Regarding Claim 17, modified Fukuda discloses the method of claim 13, further comprising forming the pillars having a diameter in a range of 5-25 micrometers, a height in a range of 5-25 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, 10 to 30 micrometers” and para. [0072], “the height of the protrusions can be set to fall within the range of 10 to 50 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an extent that the solution can flow between the protrusions”), and a spacing in a range of 5-25 micrometers (Fig. 18, the pillar interval in an example is shown as 30, 20, and 10 micrometers”).
Regarding Claim 18, modified Fukuda discloses the method of claim 13, wherein the forming comprises arranging the pillars in a hexagonal pattern (Fig. 5, pillars 51 are arranged in a hexagonal pattern) or a serpentine pattern (Fig. 7, pillars 51b are arranged in a serpentine pattern).
Regarding Claim 19, modified Fukuda discloses the method of claim 13, wherein forming the pillars comprises patterning base layer pillars in the base layer (Fig. 5 shows the pillars, 51, in a pattern on the base layer, 50) and depositing a conductive layer on the base 
Regarding Claim 20, Fukuda discloses a sensor electrode (Abstract, “electrochemical sensor”), comprising: 
a base substrate (Fig. 15, element 3, “electrode substrate”); 
an electrode (Fig. 14, “electron micrograph”, the working elements of the electron micrograph being the pillars, 51) including an arrangement of pillars disposed on the base substrate (Fig. 14, elements 51 and para. [0170], “plurality of cylindrical pillars 51 formed on the base 50 so as to protrude, each having a platinum thin film formed on its surface”), wherein the pillars form an electroactive surface of the electrode (Fig. 4, element 52, “electrode thin film” and para. [0069], “the surfaces of the protrusion portions are each constituted of an electrode thin film formed of an electrode material”); and 
an analyte sensing layer coupled to the electrode (para. [0085], “a sensor substance for generating a current that can measured with each of the working electrodes 20 by an interaction with the analyte can be immobilized on the protrusion portions and base 50 … for example an enzyme recognizing the analyte”); and 
an analyte modulating layer disposed directly on top of the pillars (para. [0088], “an electron acceptor (mediator) that mediates the exchange of electrons between the sensor substance and the electrode can also be used”), 
wherein: the arrangement of the pillars comprises a pattern (Fig. 14, elements 51 and para. [0170], “plurality of cylindrical pillars 51 formed on the base 50 so as to protrude, each 
the pillars have a diameter in a range of 0.001-1000 micrometers, a height in a range of 0.001-1000 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, the range of 1 to 300 micrometers” and para. [0072], “the height of the portions can be set to fall within, for example, the range of 10 to 300 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an extent that the solution can flow between the protrusions”), and a spacing in a range of 0.001-1000 micrometers (Fig. 18, the pillar interval in an example is shown as 30, 20 and 10 micrometers apart). 
However, Fukuda does not explicitly disclose the analyte sensing layer comprising glucose oxidase, the glucose oxidase catalyzing a reaction between glucose and oxygen to form a byproduct comprising hydrogen peroxide, the byproduct detectably altering an electrical current at the electrode and wherein the analyte modulating layer facilitates the diffusion of the glucose from the top and through a thickness of the analyte modulating layer.
Yang teaches of an amperometric analyte sensor apparatus comprising a base layer, a conductive layer disposed on the base layer and comprising a working electrode, an analyte sensing layer disposed over the conductive layer, and an analyte modulating layer disposed over the analyte sensing layer (para. [0010], and Fig. 2A, elements 102, 104, 110, and 112). Yang further teaches the analyte sensing layer comprising glucose oxidase, the glucose oxidase catalyzing a reaction between glucose and oxygen to form hydrogen peroxide as a byproduct, and the hydrogen peroxide altering an electrical current at the working electrode (Fig. 1, and 
Regarding Claim 21, modified Fukuda discloses the electrode of claim 20, wherein the pillars are arranged in a pattern comprising a repeating triangular unit (Fig. 5, pillars 51 are arranged in a repeating triangular unit, which also can be a hexagonal unit when 6 repeating triangular units are together) and the pillars have a diameter in a range of 5-25 micrometers, a height in a range of 5-25 micrometers (para. [0070], “the diameter of the protrusions can be set to fall within, for example, 10 to 30 micrometers” and para. [0072], “the height of the protrusions can be set to fall within the range of 10 to 50 micrometers and the interval between the adjacent protrusion portions can be set depending on purposes to such an extent that the solution can flow between the protrusions”), and a spacing in a range of 5-25 micrometers (Fig. 18, the pillar interval in an example is shown as 30, 20, and 10 micrometers”).
Regarding Claim 22, modified Fukuda discloses the electrode of claim 20, wherein the pillars are arranged in a serpentine pattern (Fig. 7, pillars 51b are arranged in a serpentine pattern).
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicants have argued on Pages 8-9 of Remarks, filed on 11/29/2021, that Fukuda does not describe diffusion of glucose through a thickness of an analyte modulating layer disposed over the analyte sensing layer. The Examiner respectfully disagrees. 
While Fukuda does describe a flow of the analyte in a lateral direction (Fukuda, Fig. 20), Fukuda discloses that the solution still comes into contact with the entirety of the protrusion portions, even if the flow is laterally (Fukuda, para. [0127], “the solution flows while contacting 
Applicants have argued on Pages 9-10 of Remarks, filed on 11/29/2021, that neither reference states that the channels distribute oxygen throughout the working electrode or confine the enzyme glucose oxidase to solve an oxygen deficit problem. The Examiner respectfully disagrees.
As recited above in the rejection, Fukuda discloses that the arrangement of pillars distribute a liquid, which contains analytes, throughout the structure (Fukuda, Fig. 20 shows how pillars confine and slow the flow of the solution). Fukuda further discloses in para. [0206] that the arrangement of the pillars distribute the solution so that the molecule being sensed is consumed completely in the reaction (Fukuda, Fig. 20, flat vs diameter of 10 micrometers, and para. [020-0204]). Further, sensing glucose using the same pillar structure as Fukuda would yield the predictable results of trapping and containing the substances within the blood sample (glucose, oxygen, etc.) and allowing the concentration of glucose to be completely consumed in a reaction in order to obtain an accurate electrical current that is proportional to the amount of glucose within the blood sample that is tested, as shown by Fukuda with ascorbic acid (Fig. 20, and para. [0202-0204]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791